        Case 2:18-cv-00907-KOB Document 90 Filed 10/15/19 Page 1 of 4                   FILED
                                                                               2019 Oct-15 PM 06:14
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 LAKEISHA CHESTNUT, et al.                   )
                                             )
              Plaintiffs,                    )
                                             )   Case No. 2:18-cv-00907-KOB
              v.                             )
                                             )
 JOHN H. MERRILL, in his official            )
 Capacity as Alabama Secretary of State      )
                                             )
              Defendant.                     )


                            PLAINTIFFS’ WITNESS LIST

      Plaintiffs in the above-captioned matter hereby submit that they may call the

following witnesses at trial:

Experts:

   1. William Cooper
      Bristol, VA

   2. Peyton McCrary
      Washington, DC

   3. Maxwell Palmer
      Boston, MA

Primary Witnesses:

   1. LaKeisha Chestnut
      Mobile, AL

   2. Karen Jones
      Montgomery, AL
        Case 2:18-cv-00907-KOB Document 90 Filed 10/15/19 Page 2 of 4




   3. John Knight, Jr.
      Montgomery, AL

   4. Henry “Hank” Sanders
      Selma, AL

   5. Sheila Tyson
      Birmingham, AL

Optional Witnesses:

none


       Plaintiffs reserve the right to call witnesses listed by Defendant, rebuttal

witnesses, and impeachment witnesses.




                                          -2-
      Case 2:18-cv-00907-KOB Document 90 Filed 10/15/19 Page 3 of 4




Dated: October 15, 2019        Respectfully submitted,

                               By /s/ Bruce V. Spiva
                               Marc Erik Elias (admitted pro hac vice)
                               Bruce V. Spiva (admitted pro hac vice)
                               Uzoma N. Nkwonta (admitted pro hac vice)
                               Aria C. Branch (admitted pro hac vice)
                               Lalitha D. Madduri (admitted pro hac vice)
                               Daniel C. Osher (admitted pro hac vice)
                               Perkins Coie LLP
                               700 13th St. N.W., Suite 600
                               Washington, D.C. 20005-3960
                               Phone: (202) 654-6338
                               Fax: (202) 654-9106
                               Email: MElias@perkinscoie.com
                               Email: BSpiva@perkinscoie.com
                               Email: UNkwonta@perkinscoie.com
                               Email: ABranch@perkinscoie.com
                               Email: LMadduri@perkinscoie.com
                               Email: DOsher@perkinscoie.com

                               Abha Khanna (admitted pro hac vice)
                               Perkins Coie LLP
                               1201 Third Avenue, Ste. 4900
                               Seattle, WA 98101-3099
                               Phone: (206) 359-8000
                               Fax: (206) 359-9000
                               Email: AKhanna@perkinscoie.com

                               Richard P. Rouco (AL Bar. No. 6182-R76R)
                               Quinn, Connor, Weaver, Davies & Rouco
                               LLP
                               Two North Twentieth
                               2-20th Street North, Suite 930
                               Birmingham, AL 35203
                               Phone: (205) 870-9989
                               Fax: (205) 803-4143
                               Email: rrouco@qcwdr.com

                               Attorneys for Plaintiffs
                                  -3-
        Case 2:18-cv-00907-KOB Document 90 Filed 10/15/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2019, I filed a copy of the foregoing

Plaintiffs’ Witness List with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to all counsel of record.

                                        /s/ Bruce V. Spiva
                                        Bruce V. Spiva
                                        Perkins Coie LLP
                                        700 13th St. N.W., Suite 600
                                        Washington, D.C. 20005-3960
                                        Phone: (202) 654-6338
                                        Fax: (202) 654-9106
                                        Email: BSpiva@perkinscoie.com




                                         -4-
